Citation Nr: 1436206	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-41 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability, including as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied entitlement to service connection for a left knee disability.  

The Veteran requested a Board hearing in his October 2009 VA Form 9.  He failed to appear at a scheduled hearing in October 2011, and did not provide a reason for his absence.  His hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

After the last remand, the Veteran submitted copies of authorizations for VA to obtain private treatment records relevant to his left knee disability claim from Broken Arrow Family Clinic and from Central State Orthopedics.  A physician from Broken Arrow had reported treating the Veteran since 2004, but records of the treatment are not in the claims folder.  One treatment record from CSOS is in the claims folder, but there are indications that there are additional records.  VA has a duty to obtain records of the reported treatment.  Massey v. Brown, 7 Vet App 204 (1994); 38 C.F.R. § 3.159(c) (2013).  

Additionally, the October 2012 VA examination report did not address new evidence of record, to include an April 2013 letter from the Veteran's private physician.  A new VA opinion is warranted.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary, additional authorization, obtain all records of the Veteran's treatment for a left knee disability at Broken Arrow Family Clinic and Central State Orthopedics. 

If requested treatment records cannot be obtained, notify the Veteran of the attempts made and of what further actions will be taken.  He must be allowed the opportunity to provide records, and be notified of any further actions that will be taken with regard to his claim.

2.  Thereafter, ask the physician who conducted the October 2012 VA examination to review the claims file, to specifically include the April 2013 opinion provided by the Veteran's private orthopedist, and to provide new opinions regarding the etiology of the Veteran's left knee disability.  

The examiner should specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability had its clinical onset during his active service or is related to an in-service disease, event, or injury.

If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was caused (in whole or in part) by his service-connected right knee disability.

If not, the examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that that the Veteran's left knee disability was aggravated (permanently made worse) by his service-connected right knee disability.

The examiner should provide reasons for the opinions.

If the examiner is not available, another physician should review the record and provide these opinions.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

